  Case 18-02548       Doc 34    Filed 05/13/19 Entered 05/14/19 11:38:42          Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.:    18-02548
Karoline Esho                               )
                                            )               Chapter: 13
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )
                Debtor(s)                   )

                               ORDER APPROVING SETTLEMENT

       THIS MATTER coming to be heard on the Motion of the Debtor to Approve Settlement;

   THE COURT, after due notice having been given and hearing thereon, having been fully advised of
the matter, herein;

  IT IS HEREBY ORDERED:

        1. The Debtor is permitted to accept the settlement of her wrongful termination claim.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: May 13, 2019                                              United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
